

EXHIBIT 10


Bluestone Ventues Inc.
11940 Old Yale Road
Surrey, British Columbia, Canada V3V 3X3

December 2, 2004

Teong Lim
Electronic Sensor Technology, LP.
1077 Business Center Circle
Newbury Park, California 91320




Dear Mr. Lim:
 
We are pleased to submit this binding Term Sheet with respect to the
transactions described below whereby Electronic Sensor Technology, LP (“EST”),
and Bluestone Ventures Inc. a US publicly traded company (“Pubco”), will enter
into a reverse merger transaction. We agree that this Term Sheet supersedes and
replaces any and all prior oral and/or written agreements.


Item
Description
   
Structure:
Pubco, a publicly traded company listed on the NASD OTC Bulletin Board, will
enter into a reverse merger transaction with EST pursuant to which Pubco will
acquire all the equity interests or assets and liabilities of EST (the “Merger”)
on or before February 26, 2005 (the “Closing Date”). Following the Closing Date,
Pubco will change its name to such other alternate name as shall be determined
by EST. Pubco and EST will work together to structure the Merger so as to be as
tax efficient as possible.
 
As a condition to EST’ obligations to closing, on the date of closing of the
Merger, Pubco shall be (i) fully current in all of its required regulatory
filings and shall not have any liabilities, or future obligations, contingent,
contractual or otherwise, except as otherwise disclosed herein, including but
not limited to notes payable and accounts payable; and (ii) incorporated in the
state of Delaware.
 
Additionally, on the Closing Date, Pubco shall have closed on the private
placement offering (“PPO”), as defined below.
 
The above-described transactions will hereinafter be referred to as the
“Transaction” or “Transactions.”

 



       

--------------------------------------------------------------------------------

 


Item

Description    
Private Placement Offering:
The terms of the PPO shall be the offer and sale of Three Million Units
(3,000,000) “Units” of Pubco pursuant to Regulation D of the Securities Act of
1933, as amended, and any and all applicable state securities comprised of (i)
one (1) share of Pubco common stock at $1 per share and (ii) for each Unit, one
(1) warrant to purchase a share of Pubco common stock at $1.00 per share for
three (3) years. One third of the warrants shall be callable by Pubco on prior
written notice to the holders at a price equal to $.001 per warrant at any time,
provided that the common stock underlying the warrants has been registered for
resale pursuant to the Securities Act of 1933, as amended and shall have been
for at least the 30-trading day period preceding the call notice trading at or
above $2.00 on the OTC Bulletin Board.
 
The PPO shall be completed on or before the Closing Date.
   
Consideration:
In consideration for the Merger, the equity holders of EST shall receive Twenty
Million (20,000,000) shares in exchange for all the equity interests of EST on a
fully diluted basis (the “EST Shares”). The EST Shares shall represent forty
percent (40%) of the shares of common stock of Pubco outstanding on a fully
diluted basis after giving effect to the Merger and the sale of the shares in
the PPO but not including the warrants underlying the Units and the Equity
Advance Conversion.
 
In consideration for the Merger, the shareholders of Pubco will own Twenty Seven
Million (27,000,000) Shares representing fifty four percent (54%) of the shares
of common stock of Pubco on a fully diluted basis after giving effect to the
Merger and the sale of shares but not including the warrants underlying the
Units and the Equity Advance Conversion.
 
 
In consideration for the PPO, after giving effect to the Merger, and the sale of
all the shares in the PPO, the investors will own Three Million (3,000,000)
shares representing six percent (6%) of Pubco on a fully diluted basis but not
including the warrants underlying the Units and the Debt Conversion. The total
shares outstanding after giving effect to the Merger and the sale of shares in
the PPO but not including the warrants underlying the Units and the Debt
Conversion, will be Fifty Million (50,000,000) shares of common stock of Pubco.
Bridge Financing
Prior to November 24, 2004, in exchange for Two Hundred Thousand Dollars
($200,000) cash, EST will issue 200,000 Class C units of partnership interest of
EST to one or more investors. Upon the delivery of audited financial statements
for the fiscal year ended 2003 and the delivery of interim unaudited financial
statements for the period ended June 30 2004, acceptable to the investor(s), EST
will in exchange for One Hundred Thousand Dollars ($100,000) cash, issue 100,000
EST Class C partnership units to one or more investors (the “Bridge Advances”).
The Bridge Advances shall convert into the PPO upon the same terms and
conditions as set forth above; provided, however, in the event that the
Transactions are not consummated prior to the Closing Date, then at any time
after February 26, 2005, the investors of the Bridge Advances may “put” the
Bridge Advances to the Company EST covenants that it shall not, from the date
hereof, incur further debt, other than in the ordinary course of business
(“Equity Advance Conversion”).

 
 



       

--------------------------------------------------------------------------------

 





Item

Description

Financial Statements of EST:
On or prior to the Closing Date, EST shall provide any such audited or unaudited
financial statements as may be required under applicable U.S. Securities
Exchange Commission (“SEC”) regulations for inclusion of such statements in
Pubco’s SEC and other regulatory filings.
   
Debt Conversion and Bank Loan
Assumptions
EST’s liabilities as of August 31, 2004 are set forth in Schedule 1 attached
hereto. In connection with the PPO, certain noteholders of EST shall cause to
convert their approximately $2.8 million in aggregate principal debt and accrued
interest owed by the Company to such noteholders in exchange for approximately
$2.8 million aggregate principal amount of shares of common stock of Pubco at
the price of $1 per share (the “Debt Conversion”). Such noteholders shall also
receive 50% warrant coverage on the dollar amount of the converted loans with an
exercise price of $1.00 per share but such warrant may not be exercised until
the stock price reaches $1.50 per share. The aggregate EST debt to be assumed by
Pubco shall not exceed approximately $2.5 million, including approximately $2.2
million in loans from East West Bank and approximately $300,000 in accounts
payables. Pubco shall assume certain loans extended by East West Bank to EST
under various revolving line of credit agreements. The aggregate loan balance to
be assumed by Pubco, however, shall not exceed $2.25 million. Following the
Merger, Pubco shall not be obligated to pledge more than $900,000 in a
certificate of deposit for the purpose of collateralizing the East West bank
loan. Following the Merger, Pubco will assist in the negotiation with East West
Bank for the reduction of the aforementioned $900,000 collateral requirement.
 
 
Signing Date:
It is contemplated that the definitive agreement (the “Merger Agreement”) will
be signed on or before the last day of the Exclusivity Period (hereinafter
defined). The Merger Agreement shall contain such terms and provisions as shall
be mutually agreed upon between EST and Pubco consistent with the provisions in
this Term Sheet.

 



       

--------------------------------------------------------------------------------

 

 



Item

Description

Board of Directors:
The Board of Directors of Pubco following the Closing shall consist of five (5)
members. On the Closing Date, all of the current officers and directors of Pubco
shall resign and, simultaneously therewith, appoint a new Board of Directors and
such executive officers as shall be determined solely by EST. Pubco shall have
the right to appoint one (1) member of the five new members of the Board.
   
Restriction on Sale:
All securities issued pursuant to the Merger will be “restricted” stock and be
subject to all applicable re-sale restrictions specified by federal and state
securities laws.
   
Conditions to
Closing:
The Merger Agreement shall include certain closing conditions including the
following: (i) consummation of all required definitive instruments and
agreements, including, but not limited to, the Merger Agreement; (ii) obtaining
all necessary board, shareholder and third party consents; (iii) satisfactory
completion by Pubco and EST of all necessary technical and legal due diligence;
and (iv) the completion of the PPO
   
Pre Closing Covenants
 
Pubco and EST shall each cooperate with each other and use their best efforts to
complete and sign the Merger Agreement as soon as possible and to thereafter
satisfy each of the conditions to closing specified thereunder.
   
Closing Costs:
All fees and expenses relating to the Transactions, including but not limited to
all legal and accounting fees incurred in connection with the Transactions,
including without limitation, all reasonable fees and expenses of Gottbetter and
Partners, LLC, as counsel to Pubco, will be payable at Closing from the proceeds
of the PPO.
   
Exclusivity:
From and after the date of execution of this Term Sheet and thereafter through
the period ending on February 26, 2005 (the “Exclusivity Period”), EST hereby
agrees that it will not enter into any agreement or consummate any transaction
with any third party, in whatever form, other than in the ordinary course of
business (including, without limitation, joint venture, sale, license,
distribution agreement, etc.) or enter into any other transaction that would
preclude the consummation of the Merger Agreement consistent with the terms set
forth in this Term Sheet.  During the Exclusivity Period, Pubco will incur
additional legal and other costs and expenses, with a maximum aggregate amount
not to exceed $50,000, in connection with the negotiation of the Transaction and
certain due diligence activities relating thereto. 
   
Governing Law
This Agreement shall be governed and construed in accordance with the laws of
the State of California, without giving effect to principles of conflicts or
choice of laws thereof.
   

 



       

--------------------------------------------------------------------------------

 




This Term Sheet sets forth the principal terms of the Transaction and
constitutes a binding contract on the part of the parties hereto to the covenant
of EST and Pubco set forth above in the paragraph titled “Exclusivity” and “Debt
Conversion and Bank Loans,” respectively. Any other binding obligation of EST or
Pubco with respect to the Transaction not set forth herein shall be subject to
the execution and delivery of the definitive Merger Agreement.
 
In the event that any signature is delivered by facsimile transmission, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile signature page were an original thereof.
 
Please do not hesitate to contact me to discuss the terms of the proposed
Transaction or to respond to any questions that may arise with respect to this
Term Sheet.
 
We look forward to working with you to complete the Transaction successfully and
expeditiously. If the foregoing correctly sets forth your understanding, please
evidence your agreement to this Term Sheet by executing a copy of this Term
Sheet in the space set forth below.
 

 
     

--------------------------------------------------------------------------------

 


AGREED TO AND ACCEPTED:             
 
This 2nd day of December, 2004                
 


 
Electronic Sensor Technology, L.P.
 
By: Amerasia Technology, Inc.
       General Partner                                
 
By: /s/ Teong Lim_______________            
 
Name: Teong Lim                         
 
Title: President
 


 


 
Bluestone Ventures Inc.                                
 


By: /s/ Edward Wong____________            
 
Name: Edward Wong                         
 
Title: President
 



       

--------------------------------------------------------------------------------

 
